Filed 1/4/22 P. v. Crawford CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B309442

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. A652896)

         v.

JAMES D. CRAWFORD,

         Defendant and
         Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, John J. Lonergan, Judge. Reversed with
directions.
      Corey J. Robins, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel and David F. Glassman,
Deputy Attorneys General, for Plaintiff and Respondent.
                 ____________________________
      James D. Crawford requested a trial court proceeding
under People v. Franklin (2016) 63 Cal.4th 261 (Franklin) to
supplement the trial court record of his commitment offenses
with information relevant to any eventual youth offender parole
hearing pursuant to In re Cook (2019) 7 Cal.5th 439 (Cook) and
Penal Code section 1203.01.1 The trial court denied Crawford’s
motion after concluding that Crawford was not eligible for a
youth offender parole hearing.
      The record before us establishes Crawford’s entitlement to
a Franklin proceeding. We will reverse the trial court’s order and
remand to the trial court with instructions that the trial court
conduct a Franklin proceeding forthwith.

                          BACKGROUND
       In two incidents on December 29, 1988, Crawford, who was
22 years old at the time, murdered Charles Tillman and
attempted to murder James Delancy, Kevin Adams, Lazon Jones,
Dwayne Wall, and Reginald Mathis, robbed and attempted to
murder Jijane Williams, and stole a car. (People v. Crawford
(Sept. 25, 1992, B056929) at pp. 2-5 [nonpub. opn.] (Crawford I).)
       A jury convicted Crawford of second degree murder, six
counts of attempted murder, one count of second degree robbery,
and one count of grand theft auto. (Crawford I, supra, B056929
at p. 6.) The jury found true allegations that Crawford had
personally used a firearm in committing most of the various
offenses (all except for Mathis’s attempted murder and the grand
theft auto charge—the information did not make the allegation
on those charges), that he inflicted great bodily injury on

      1   Further statutory references are to the Penal Code.




                                  2
Tillman, Delancy, Jijane Williams, and Mathis, and that a
principal was armed with a firearm when Crawford attempted to
murder Wall, Adams, and Jones. The jury also found true
allegations that Crawford had been convicted of a prior serious
felony pursuant to section 667, subdivision (a) and that he had
served a prior prison term for conviction of a violent felony within
the five years before the commitment offenses under section
667.5, subdivision (b) as it existed then.
        Based on what we can discern from the limited record
before us on this appeal, it appears the trial court sentenced
Crawford to 15 years to life plus five years on the murder count,
life plus three years on each of two attempted murder counts, life
plus five years on one attempted murder count, and life on each
of the three remaining attempted murder counts (each life term
with the possibility of parole), five years on the second degree
robbery count, and added a five-year enhancement under section
667, subdivision (a), all to be served consecutively. On the
People’s motion, the trial court dismissed the section 667.5,
subdivision (b) allegation, and did not sentence Crawford
pursuant to that section. Crawford’s total sentence was 15 years
to life and six additional life terms with the possibility of parole
plus 26 years, all counts to run consecutively. 2
        We affirmed Crawford’s conviction on his direct appeal.
(Crawford I, supra, B056929 at p. 17.)
        In 2014, the Legislature enacted Senate Bill No. 260, which
added section 3051 to the Penal Code. (Stats. 2013, ch. 312, § 4.)

      2 Crawford characterizes his sentence as “41 years to life,
plus six life terms.” The People characterize the sentence
alternately as “six life terms plus 41 years” and “41 years to life
plus six life terms.”




                                  3
“[S]ection 3051 . . . requires the Board [of Parole Hearings (BPH)]
to conduct a ‘youth offender parole hearing’ during the 15th,
20th, or 25th year of a [youth] offender’s incarceration . . .” with
some exceptions. (Franklin, supra, 63 Cal.4th at p. 277.) When
the Legislature added section 3051, it made eligible persons
“convicted of a controlling offense that was committed before the
person had attained 18 years of age . . . .” (Stats. 2013, ch. 312,
§ 4.) In 2015, the Legislature raised the age to 23, and then to 25
in 2017. (Stats. 2015, ch. 471, § 1; Stats. 2017, ch. 675, § 1; Stats.
2017, ch. 684, §§ 1.5, 3.)
       On July 17, 2019, Crawford filed in this court a petition for
writ of habeas corpus requesting a Franklin proceeding. We
denied the petition “without prejudice to petitioner’s filing a
request in the superior court for such a proceeding, pursuant to
Penal Code section 1203.01” citing Cook, supra, 7 Cal.5th 439.
(In re Crawford on Habeas Corpus (July 24, 2019, B299113)
[order denying petition for writ of habeas corpus].)
       Crawford filed a motion in the trial court on August 25,
2020 styled as a “MOTION FOR FRANKLIN HEARING (Pen.
Code, § 1203.01 and In Re Cook, No. S240153 (June 3, 2019)).”
The motion alleged that Crawford was 22 years old when he had
committed his “controlling offense,” as that term is defined by
section 3051, provided the case number, and presented argument
and authorities requesting a Franklin proceeding.
       The trial court called the matter for hearing on September
22, 2020. The trial court’s minute order from that date states
that the case was “called for habeas corpus petition,” and that
“[t]he defendant’s petition for a Franklin [proceeding] is denied
for the following reasons: The petition came before this court on
4/22/19—it was denied because the defendant did not qualify.”




                                  4
      Crawford filed a timely notice of appeal.

                           DISCUSSION
    A. Franklin Proceeding
       Crawford contends that the trial court erred when it denied
his request for Franklin proceedings. Crawford also requests
that we instruct the trial court to order the BPH to expedite or to
order an additional interim youth offender parole hearing on
remand. We agree that the trial court erred when it denied
Crawford’s request for Franklin proceedings and will reverse the
trial court’s order denying Crawford’s motion. We will not,
however, order either the trial court or the BPH to conduct
Crawford’s next youth offender parole hearing on an expedited
basis.
       “A youth offender parole hearing is a hearing by the [BPH]
for the purpose of reviewing the parole suitability of any prisoner
who was 25 years of age or younger [under the relevant
circumstances] at the time of the controlling offense.” (§ 3051,
subd. (a)(1).) “An individual subject to [section 3051] shall meet
with the [BPH] pursuant to subdivision (a) of Section 3041.”
(§ 3051, subd. (c).) Section 3041, subdivision (a)(1) provides that
“[i]n the case of any inmate sentenced pursuant to any law [with
an exception that does not apply here], the [BPH] shall meet with
each inmate during the sixth year before the inmate’s minimum
eligible parole date for the purposes of reviewing and
documenting the inmate’s activities and conduct pertinent to
parole eligibility. During this consultation, the [BPH] shall
provide the inmate information about the parole hearing process,
legal factors relevant to his or her suitability or unsuitability for
parole, and individualized recommendations for the inmate
regarding his or her work assignments, rehabilitative programs,




                                  5
and institutional behavior. Within 30 days following the
consultation, the board shall issue its positive and negative
findings and recommendations to the inmate in writing.”
       Section 3051 specifies that the BPH “shall conduct a youth
offender parole hearing to consider release” and that “[t]he youth
offender parole hearing to consider release shall provide for a
meaningful opportunity to obtain release.” (§ 3051, subds. (d),
(e).) At a youth offender parole hearing, the BPH “shall give
great weight to the diminished culpability of youth as compared
to adults, the hallmark features of youth, and any subsequent
growth and increased maturity of the prisoner in accordance with
relevant case law.” (§ 4801, subd. (c).)
       “If parole is not granted, the [BPH] shall set the time for a
subsequent youth offender parole hearing . . . .” (§ 3051, subd.
(g).)3
       In Franklin, the California Supreme Court concluded that
the statutes “contemplate that information regarding the [youth]
offender’s characteristics and circumstances at the time of the
offense will be available at a youth offender parole hearing to
facilitate the [BPH’s] consideration. For example, section 3051,
subdivision (f)(2) provides that ‘[f]amily members, friends, school
personnel, faith leaders, and representatives from community-
based organizations with knowledge about the individual before
the crime . . . may submit statements for review by the board.’
Assembling such statements ‘about the individual before the
crime’ is typically a task more easily done at or near the time of
the . . . offense rather than decades later when memories have

      3Crawford’s initial youth offender parole hearing was held
on February 28, 2017. He was denied parole and his next youth
offender parole hearing was scheduled for February 29, 2024.




                                 6
faded, records may have been lost or destroyed, or family or
community members may have relocated or passed away. In
addition, section 3051, subdivision (f)(1) provides that any
‘psychological evaluations and risk assessment instruments’ used
by the [BPH] in assessing growth and maturity ‘shall take into
consideration . . . any subsequent growth and increased maturity
of the individual.’ Consideration of ‘subsequent growth and
increased maturity’ implies the availability of information about
the offender” closer in time to the offense. (Franklin, supra, 63
Cal.4th at pp. 283-284.) The court created a mechanism whereby
a youth offender “may place on the record any documents,
evaluations, or testimony (subject to cross-examination) that may
be relevant at his eventual youth offender parole hearing, and
the prosecution likewise may put on the record any evidence that
demonstrates the [youth] offender’s culpability or cognitive
maturity, or otherwise bears on the influence of youth-related
factors. The goal of any such proceeding is to provide an
opportunity for the parties to make an accurate record of the
juvenile offender’s characteristics and circumstances at the time
of the offense so that the [BPH], years later, may properly
discharge its obligation to ‘give great weight to’ youth-related
factors (§ 4801, subd. (c)) in determining whether the offender is
‘fit to rejoin society’ despite having committed a serious crime” as
a youth. (Id. at p. 284.)
        In Franklin, the Supreme Court considered what
procedures would be adequate to provide a youth offender with a
“meaningful opportunity for release” under the youth offender
parole hearing statute. (§ 3051, subd. (e); Franklin, supra, 63
Cal.4th at p. 282.) Based on the record before it, the Supreme
Court concluded that “[i]t is not clear whether Franklin had




                                 7
sufficient opportunity to put on the [trial court sentencing] record
the kinds of information that sections 3051 and 4801 deem
relevant at a youth offender parole hearing.” (Franklin, at p.
284.) Based on the fact that it could not determine from the
record whether Franklin had had that opportunity, the Supreme
Court set forth the parameters of what has become known as a
Franklin proceeding.
       The first step for the trial court in a Franklin proceeding is
to determine as an initial matter whether the defendant “was
afforded sufficient opportunity to make a record of information
relevant to his eventual youth offender parole hearing. [¶] If the
trial court determines that [the defendant] did not have sufficient
opportunity, then the court may receive submissions and, if
appropriate, testimony pursuant to procedures set forth in
section 1204 and rule 4.437 of the California Rules of Court, and
subject to the rules of evidence. [The defendant] may place on
the record any documents, evaluations, or testimony (subject to
cross-examination) that may be relevant at his eventual youth
offender parole hearing, and the prosecution likewise may put on
the record any evidence that demonstrates the juvenile offender’s
culpability or cognitive maturity, or otherwise bears on the
influence of youth-related factors.” (Franklin, supra, 63 Cal.4th
at p. 284.)
       In Cook, the Supreme Court clarified that the appropriate
procedural mechanism for a youth offender whose judgment is
final to request a Franklin proceeding is “to file a motion in
superior court under the original caption and case number, citing
the authority of section 1203.01 and [the Supreme Court’s
opinion in Cook]. The motion should establish the inmate’s
entitlement to a youth offender parole hearing and indicate when




                                  8
such hearing is anticipated to take place, or if one or more
hearings have already occurred.” (Cook, supra, 7 Cal.5th at p.
458.)
       1. Eligibility
       Crawford filed the document Cook instructs youth offenders
whose judgments are final to file in order to invoke a Franklin
proceeding. Although he filed the document without the
assistance of counsel, Crawford’s motion specifically invokes
Franklin, cites section 1203.01, and cites “In re Cook, No.
S240153 (June 3, 2019).” The motion was filed under Crawford’s
original caption and case number. And it states on its face that
Crawford was 22 when he committed the “controlling offense” as
that term is defined in section 3501, subdivision (a)(2)(B). The
points and authorities are obviously a form, in which Crawford
filled in blanks to provide information relevant to his case.
       The only information that Crawford did not provide that
Cook says “should” be provided is dates of past and future youth
offender parole hearings. That information has no bearing on
Crawford’s eligibility for a youth offender parole hearing under
section 3051. And there is no indication in the record why
Crawford would be ineligible. To be clear, it appears from the
record that the trial court believed it was ruling on a petition for
writ of habeas corpus. It was not. And the entirety of the trial
court’s order is “[t]he defendant’s petition for a Franklin
[proceeding] is denied for the following reasons: The petition
came before this court on 4/22/19—it was denied because the
defendant did not qualify.” 4

      4We cannot discern from the record why the trial court
believed Crawford “did not qualify” either for a Franklin
proceeding or a youth offender parole hearing. But we can




                                 9
       The youth parole offender hearing statute makes ineligible
“those who are sentenced under the Three Strikes Law (§§ 667,
subds. (b)-(i), 1170.12) or Jessica’s Law (§ 667.61), those who are
sentenced to life without parole, and those who commit another
crime ‘subsequent to attaining [26] years of age . . . for which
malice aforethought is a necessary element of the crime or for
which the individual is sentenced to life in prison.’ ” 5 (Franklin,
supra, 63 Cal.4th at pp. 277-278; § 3051, subd. (h); see Stats.
2017, ch. 675, § 1; Stats. 2017, ch. 684, §§ 1.5, 3 [changing the age
after which malice aforethought crimes are disqualifying from 23
to 26].) Nothing in the record suggests that Crawford is ineligible
for any of these reasons.
       Crawford has demonstrated his eligibility for a youth
offender parole hearing and has complied with the requirements
the Supreme Court set forth in Cook to secure a Franklin
proceeding.
       2. Prejudice
       The People contend that it is relevant that Crawford has
already had a youth offender parole hearing and that the trial
court did not err when it denied Crawford’s motion because
Crawford has not demonstrated that “the youthful offender

determine from the record that the matter was not before the
trial court on a petition for writ of habeas corpus, and Crawford’s
motion was not heard on April 22, 2019, but rather September
22, 2020.
      5The People suggest in a footnote that Crawford’s five-year
sentence enhancement under section 667, subdivision (a) is an
alternate basis for affirming the trial court’s order. We disagree
with the People’s assertion. Section 667, subdivision (a) is not
included in the list of sentencing statutes precluding eligibility
for youth offender parole hearings. (§ 3051, subd. (h).)




                                 10
parole hearing he received was inadequate under Franklin or
Cook.” The People argue that where a youth offender has had a
prior youth offender parole hearing at which the youth offender
was represented by counsel, that the youth offender is
disqualified from a Franklin proceeding absent a further
demonstration that the proceeding was inadequate. The People
attempt to couple a prior youth offender parole hearing with a
requirement that a youth offender demonstrate that “he was
somehow precluded from presenting evidence in that parole
proceeding that would have addressed the potential age-based
mitigating factors identified in Franklin and Cook.”
       Based on the People’s contention, after argument in this
matter we requested supplemental briefing to determine whether
our review was subject to a prejudicial error analysis and, if so,
whether Crawford had demonstrated that any error was
prejudicial. As we explain below, we conclude that it is the lack
of the opportunity to develop the record in the first instance that is
prejudicial to youth offenders who otherwise qualify for Franklin
proceedings.6
       Youth offender parole hearings and Franklin proceedings
are inextricably intertwined; Franklin proceedings exist as a
function of the enactment of the youth offender parole hearing
statute. But the two are not the same. Youth offender parole
hearings are, as the name denotes, hearings before the BPH.
Franklin proceedings take place in and invoke the rules and
authority of the superior courts. That distinction is critical.

      6We need not and do not consider here whether a prior
Franklin proceeding bars successive requests for Franklin
proceedings. The record on this appeal does not present that
question.




                                 11
       The youth offender parole hearing statute, tracking
language from the United States Supreme Court in Graham v.
Florida (2010) 560 U.S. 48, 75, requires that a youth offender
parole hearing must provide “a meaningful opportunity to obtain
release.” (§ 3051, subd. (e); see Franklin, supra, 63 Cal.4th at p.
283.) To satisfy that requirement, Franklin instructs that a
defendant must have a “sufficient opportunity to make a record of
information relevant to his eventual youth offender parole
hearing.” (Franklin, at p. 284.) The procedural differences
between trial court proceedings invoked by a motion under
section 1203.1 and what happens during the youth offender
parole hearing process define whether a defendant has any
opportunity—let alone a “sufficient” opportunity—to make a
record of the relevant information where sentencing occurred
long before the constitutional vindications the youth offender
parole hearing statute was meant to provide.
       “At least 10 days before any [BPH hearing], the inmate
shall be permitted to review the file which will be examined by
the board and shall have the opportunity to enter a written
response to any material contained in the file.” (§ 3041.5, subd.
(a)(1).) At the hearing, the inmate “shall be permitted to be
present, to ask and answer questions, and to speak on his or her
own behalf.” (§ 3041.5, subd. (a)(2).) But it appears that an
inmate has neither the right nor the opportunity to call witnesses
to testify on his or her behalf, nor the authority to compel
testimony or documents. Indeed, the list of people who are to be
invited to attend and who may appear at parole hearings is
limited by statute, and the inmate’s right to ask questions does
not even extend to all of those who choose to appear at the
hearing. (Ibid.)




                                12
       By contrast, defendants who invoke Franklin by filing a
motion under Cook and section 1203.1 are able to invoke the
procedures and authority of the superior court. (Franklin, supra,
63 Cal.4th at p. 284.) Subject to the trial court’s determination—
as the first step of a Franklin proceeding—that a defendant has
not had sufficient opportunity to develop the record called for by
the youth offender parole hearing statute, that authority includes
the power to subpoena witnesses and documents, to have
evidence presented by “the testimony of witnesses examined in
open court,” the exercise of the trial court’s oversight and
discretion, and the rights to investigators and experts necessary
to create that record. (§ 1204; Franklin, at p. 284; Corenevsky v.
Superior Court (1984) 36 Cal.3d 307, 319.)
       The distinctions between procedures and law governing
parole hearings and the procedures and law governing Franklin
proceedings are substantial. Franklin, Cook, and their progeny
do not guarantee any outcome or the existence of any particular
evidence as a result of a Franklin proceeding, but they do
guarantee that the defendant will have an “adequate opportunity”
in the first instance “to make a record of information that will be
relevant to the [BPH] as it fulfills its statutory obligations under
sections 3051 and 4801.” (Franklin, supra, 63 Cal.4th at pp. 286-
287, italics added.)
       As our colleagues from Division 3 of the Fourth District
recently observed, even where a Franklin motion does not
describe the specific evidence a defendant seeks to introduce, no
authority “mandate[s] such information. And requiring a
defendant to do so would subvert the ‘simple pleading
mechanism’ ” the Supreme Court created in Cook. (People v.
Howard (Dec. 22, 2021, G059213) ___ Cal.App.5th ___, ___.) That




                                13
same division has explained that requiring a defendant to
provide that information would “put[ ] the cart before the horse.
We suspect it will take a considerable amount of time and effort
for appellant and his attorney to prepare for a Franklin
[proceeding]. At a minimum, they will have to gather records,
letters and other information on appellant’s behalf and look into
the prospect of psychological testing and a risk assessment
analysis. Not knowing what their investigative efforts might
turn up, it would be unrealistic to expect them to make an offer of
proof at this state of the case.” (People v. Tran (2018) 20
Cal.App.5th 561, 570, italics added.)
      We conclude that the denial of the opportunity afforded by
Franklin is prejudice sufficient to warrant reversal of the trial
court’s order.
   B. Expedited Parole Hearing
      Citing no authority for the proposition, Crawford also
asserts that he is entitled to have his next youth offender parole
hearing advanced. We disagree.
      Crawford’s next youth offender parole hearing appears to
be scheduled for February 29, 2024. Scheduling of youth offender
parole hearings is statutory, and there has been no argument
either in the trial court or here that the BPH erred or violated the
statutory framework for scheduling Crawford’s parole hearing
when it set the date for his next hearing. (See §§ 3051, subd. (g),
3041.5, subd. (b)(3)(C).)
      Besides the statutory nature of parole hearing scheduling,
Crawford asks us to decide an issue that was neither raised nor
briefed at any point before this appeal—on an issue that we do
not view as necessarily related to the scheduling of Crawford’s
next parole hearing. We decline to order the trial court or the




                                14
BPH to modify the schedule it has already established for
Crawford’s next youth offender parole hearing.

                          DISPOSITION
      The trial court’s order is reversed. On remand, the trial
court will conduct in this matter a proceeding pursuant to
Franklin, supra, 63 Cal.4th 261 as soon as possible.
      NOT TO BE PUBLISHED



                                           CHANEY, J.

We concur:



             ROTHSCHILD, P. J.



             CRANDALL, J.*




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                15